Name: Commission Regulation (EC) No 567/94 of 15 March 1994 repealing Regulation (EEC) No 2154/93 extending the suspension of advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 72/2 Official Journal of the European Communities 16. 3 . 94 COMMISSION REGULATION (EC) No 567/94 of 15 March 1994 repealing Regulation (EEC) No 2154/93 extending the suspension of advance fixing of export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 3611 /93 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the first subpara ­ graph of Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 2154/93 (5) suspended advance fixing of export refunds on certain live bovines ; whereas the existing situation allows advance fixing of export refunds to be resumed for those products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2154/93 is hereby repealed. Article 2 This Regulation shall enter into force on 17 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 328, 29 . 12. 1993, p. 7. 0 OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 16. 0 OJ No L 191 , 31 . 7. 1993, p. 126.